ICJ_098_KasikiliSedudu_BWA_NAM_1998-02-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
KASIKILI/SEDUDU ISLAND

(BOTSWANA/NAMIBIA)

ORDER OF 27 FEBRUARY 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L'ÎLE DE KASIKILI/SEDUDU

(BOTSWANA/NAMIBIE)

ORDONNANCE DU 27 FEVRIER 1998
Official citation:

Kasikili/Sedudu Island (Botswana/Namibia),

Order of 27 February 1998, I.C.J. Reports 1998, p. 6

Mode officiel de citation:

Ile de Kasikili/Sedudu ( Botswana/Namibie),
ordonnance du 27 février 1998, CI.J. Recueil 1998, p. 6

ISSN 0074-4441
ISBN 92-1-070760-5

 

 

Sales number
N° de vente:

697

 

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998

27 février 1998

AFFAIRE
DE L'ÎLE DE KASIKILI/SEDUDU

(BOTSWANA/NAMIBIE)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président ;
MM. ODA, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M7 HIGGINS,
MM. PARRA-ARANGUREN, KOOIJMANS, juges, M. VALENCIA-
OSPINA, greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et les articles 44 et 46 de son Règle-
ment,

Vu le compromis entre la République du Botswana et la République de
Namibie, signé à Gaborone le 15 février 1996 et notifié conjointement à
la Cour le 29 mai 1996, par lequel les Parties ont soumis à celle-ci le dif-
férend qui les oppose concernant la frontière autour de l’île de Kasikili/
Sedudu et le statut juridique de cette île,

Vu l’ordonnance de la Cour en date du 24 juin 1996, fixant au
28 février 1997 la date d’expiration du délai pour le dépôt d’un mémoire
par chacune des Parties et au 28 novembre 1997 la date d’expiration du
délai pour le dépôt d’un contre-mémoire par chacune des Parties, et
réservant la suite de la procédure;

1998
27 février
Rôle général
n° 98
ÎLE DE KASIKILI/SEDUDU (ORDONNANCE 27 II 98) 7

Considérant que les mémoires et les contre-mémoires des Parties ont
été dûment déposés dans les délais ainsi fixés;

Considérant que, au paragraphe 2 c) de l’article II du compromis, les
Parties sont convenues que les pièces de la procédure écrite en l’espèce
comprendraient, outre les mémoires et contre-mémoires, «toutes autres
pièces … dont le dépôt, à la demande de l’une ou l’autre des Parties, aura
été autorisé par la Cour, ou aura été prescrit par celle-ci»;

Considérant que, par lettre conjointe en date du 16 février 1998, les
agents des Parties ont fait savoir à la Cour que leurs gouvernements
avaient «décidé conjointement de demander que des pièces de procédure
additionnelles puissent être présentées conformément au paragraphe 2 c)
de l’article II du compromis», dans un délai venant à expiration le
27 novembre 1998;

Compte tenu de l’accord intervenu entre les Parties,

Fixe au 27 novembre 1998 la date d'expiration du délai pour le dépôt
d’une réplique par chacune des Parties;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-sept février mil neuf cent quatre-vingt-dix-huit,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique du Botswana et au Gouvernement de la République de Namibie.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
{Signé) Eduardo VALENCIA-OSPINA.
